Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb 10, 2022 has been entered. 

Response to Amendments
Applicant has filed an amendment on Feb 10, 2022 amending claims 1, 12 and 15, no new cancellation or adding to the claim was introduced. .In virtual of this application, claims 1-13 and 15-20 are pending in the current Application. 

Response to Remarks
Applicant amends claims 1, 12 and 15, contends the amended claim language overcomes the applied prior arts. However, the amended claims appear to have  35 U.S.C. 112(a) written description requirement issues that the subject matter of the claims not being supported, as explained in details in the section below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 (and similarly claim 12) language recites, in part, “...  wherein the touch lead signal line comprises a first portion having a constant first width in a first direction, a second portion having a second width in the first direction ...”. The above claim language appears to be supported by the text and diagrams in the Specification. For example, Figs. 6A-17A teach touch lead signal line 44 comprises a first portion 45 having a constant first width in a first direction DR1, and a second portion 46 having a second width in the first direction DR1.
However, claims 1 and 12 claim language continues to recite “a third portion disposed between the first portion and the second portion along a second direction intersecting the first direction and having a third width in the first direction between the first width and the second width”. The diagrams teaches a third portion 47 disposed between the first portion 45 and the second portion 46 along a second direction DR2 intersecting the first direction DR1, but the diagrams teaches the opposite of the claim language that the third portion 47 “having a third width ... between the first width and the second width”. Notice that third portion 47 is a trapezoid, which does not have a width like a square or a rectangle. 
The claim language would still be inconsistent with the diagrams even if Applicant argues the third portion corresponds to portion 49 in the diagrams, which has a width that is larger than that of both first and/or second portion. 
The succeeding claim language become indefinite as the third portion of the touch lead signal line is not supported by the Specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki; Shunpei (US 20130135239 A1) in view of Brosnan; Michael John et al. (US 20120105356 A1) and Namkung, et al. (US 20200266183A1, the US equivalent of KR 20180003716, made of record one of the foreign patent documents in the IDS submitted on 3/20/2020)
As to claim 1, Yamazaki discloses a display device ([0071] ... an active matrix type liquid crystal panel FIG. 1A) comprising: a touch panel including a touch area ([0182] FIG. 23D shows an electronic game machine such as a television game ... the operation condition of the apparatus or as an operation board by adding the function of a touch sensor) 
and a pad area disposed at a side of the touch area (Fig. 1A [0048] A connecting wiring 183 on an active matrix substrate is electrically connected to an FPC 191 by an anisotropic conductive film 195 in a terminal portion 182). 
Yamazaki discloses a flexible printed circuit board but fails to directly disclose it is a touch printed circuit board. 
However, in a similar field of endeavor, Brosnan teaches a touch printed circuit board comprising a contact portion attached on a surface of the pad area of the touch panel (Figs. 5, 6 and 7 are prior arts. See also Figs. 9-10, paragraphs [0046-47]).
It would have been obvious to one of ordinary skill in the art to apply Brosnan's touch printed circuit board into Yamazaki’s display device, “for providing electrical connections between a capacitive touchscreen and a touchscreen controller that do not require precise alignment during manufacturing, and that during use are less susceptible to failure”, as disclosed by Brosnan in [0009]. 
The combination of Yamazaki and Brosnan continues to teach an anisotropic conductive film disposed between the contact portion of the touch printed circuit board and the pad area of the touch panel (Yamazaki [0047] A contact structure according to the present invention is suitable for a semiconductor device that uses a mounting method in which circuits are connected by means of an anisotropic conductive film, such as an active matrix type liquid crystal display device or an EL display device. Referring to FIGS. 12A and 12B,... 
See also Brosnan [0044] FIG. 7 shows the touchscreen 90 of FIG. 5 electrically connected to flex circuit 127 by means of a strip of anisotropic conductive film 131, which interconnects touchscreen 90 and flex circuit 127). 
Yamazaki and Brosnan do not directly disclose a display panel on which the touch panel is disposed. 
However, in a similar field of endeavor, Namkung teaches a display panel on which the touch panel is disposed ([0117] Although not illustrated in the drawings, a touch sensor may be further provided between the polarizing plate POL and the display panel DP). 
It would have been obvious to one of ordinary skill in the art to apply Namkung's touch panel position into Yamazaki’s modified display device, as one of many possible arrangement options, as disclosed by Namkung in [0116-119]. 
The combination of Yamazaki, Brosnan and Namkung continues to teach the touch panel comprises a touch signal line disposed in the pad area (Brosnan Figs. 7-9 [0044-0046; 0064]; See also Namkung Fig. 8B [0137]) wherein the touch printed circuit board comprises a touch lead signal line disposed in the contact portion and connected to the touch signal line through the anisotropic conductive film (Brosnan Figs. 7-9 [0044-0046]; See also Namkung Figs. 8A-8B [0136]).
For the claim limitation “wherein the touch lead signal line comprises a first portion having a constant first width in a first direction, a second portion having a second width in the first direction smaller than the first width and a third portion disposed between the first portion and the second portion along a second direction intersecting the first direction and having a third width in the first direction between the first width and the second width, wherein the touch signal line overlaps the first portion, and a distal of the touch signal line in the second direction is disposed on the third portion, and wherein an edge of the third portion has a side profile having two or more different slopes from each other”, they are rejected under 35 U.S.C. 112(a) written description requirement as explained in the corresponding section above. 

As to claim 2, Yamazaki further discloses the display device of claim 1, wherein the edge of the third portion have a convex curved shape (claim 2: the top edge surface presents a curved convex profile. 
Examiner is unable to locate any rationale in Application Specification on why it is necessary, or the advantage of, having this portion of the signal line in a convex curved shape. Examiner thus considers this limitation a design option. Applicant can consider guiding the Examiner to locations in Application Specification that provides support on why it is necessary, or the advantage of this limitation, to overcome Examiner’s opinion). 

As to claim 3, Yamazaki further discloses the display device of claim 2, wherein the convex curved shape of the edge of the third portion has a single curvature (claim 2: the top edge surface presents a curved convex profile). 

As to claim 4, Yamazaki, Brosnan and Namkung further disclose the display device of claim 2, wherein the convex curved shape of the edge of the third portion comprises a first portion connected to the first portion and having a first tangent slope (the straight/flat portion has a slope of zero), and a second portion connected to the second portion and having a second tangent slope, wherein the first tangent slope is greater than the second tangent slope (the curved/trapezoid portion has a non-zero slope). 

As to claim 5, Brosnan further discloses the display device of claim 1, wherein the edge of the third portion comprises a first portion connected to the first portion and having a first slope (the constant width portion has a slope of zero), and a second portion connected to the second portion and having a second slope, wherein the first slope is larger than the second slope (the trapezoid portion has a non-zero slope. 
Similar to claim 2 Office Action, Examiner considers this limitation a design option). 

As to claim 6, Brosnan further discloses the display device of claim 1, wherein the touch signal line is provided in plural, the touch lead signal line is provided in plural, and the anisotropic conductive film is disposed between adjacent touch signal lines, which are spaced apart from each other, and between adjacent touch lead signal lines, which are spaced apart from each other (Fig. 9, as one example). 

As to claim 7, Brosnan further discloses the display device of claim 6, wherein the adjacent touch signal lines and the anisotropic conductive film are in direct contact with each other without any space therebetween, and the adjacent touch lead signal lines and the anisotropic conductive film are in direct contact with each other without any space therebetween (Fig. 9, as one example). 

As to claim 8, Brosnan further discloses the display device of claim 6, wherein the contact portion comprises a first contact portion and a second contact portion spaced apart from the first contact portion (Brosnan Fig. 8: any one or more of the contact portion can be considered as a first contact portion or a second contact portion, as the claim language provides no criteria on partitioning), the touch signal line comprises a first touch signal line disposed on an upper surface of the pad area of the touch panel and a second touch signal line disposed on a lower surface of the pad area of the touch panel, the first touch signal line is coupled to the first contact portion, and the second touch signal line is coupled to the second contact portion (Brosnan Figs. 8-9). 

As to claim 9, Brosnan further discloses the display device of claim 8, further comprising: a display printed circuit board attached to the display panel, wherein the touch printed circuit board is bent away from a display side of the display panel and electrically connected to the display printed circuit board ( Fig. 8)

As to claim 10, Brosnan further discloses the display device of claim 9, further comprising: a main circuit board electrically connected to the display printed circuit board and the touch printed circuit board ( [0051] FIGS. 12, 13 and 14 illustrate another embodiment where touchscreen controller 100 is mounted on printed circuit board. 
Partitioning the printed circuit board into different portions for different functions is considered to be a design option). 

As to claim 11, Brosnan further discloses the display device of claim 6, wherein the touch printed circuit board further comprises a touch driving integrated circuit, wherein the second portion is directly connected to the touch driving integrated circuit ( [0032] FIG. 2 shows a block diagram of one embodiment of a touchscreen controller 100: In one embodiment, touchscreen controller 100 may be an Avago Technologies™ AMRI-5000 ASIC or chip 100 modified in accordance with the teachings presented herein. See also Fig. 13).

As to claim 12, Yamazaki, Brosnan and Namkung disclose a display device comprising: a touch panel including a touch area and a pad area disposed at a side of the touch area; a touch printed circuit board comprising a contact portion attached on a surface of the pad area of the touch panel; and an anisotropic conductive film disposed between the contact portion of the touch printed circuit board and the pad area of the touch panel, wherein the touch panel comprises a touch signal line disposed in the pad area, wherein the touch printed circuit board comprises a touch lead signal line disposed in the contact portion and connected to the touch signal line through the anisotropic conductive film, the touch lead signal line comprises a first portion having a constant first width, a second portion having a second width smaller than the first width (the preceding limitation is the same as claim 1, it is thus rejected with similar rationale as explained in claim 1 Office Action)
For the remaining claim limitation, they are rejected under 35 U.S.C. 112(a) written description requirement as explained in the corresponding section above. 

As to claim 13, Yamazaki further discloses the display device of claim 12, wherein the edge of the third portion have a convex curved shape (the preceding limitation is the same as claim 2, please see claim 2 Office Action as it is applicable to the current claim). 

As to claims 15-20, the limitations are similar to those of claims 6-11, respectively. Claims 15-20 are thus rejected with similar rationale as claims 6-11, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621